Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/26/22 has been entered.

Response to Amendment
The Amendment filed 9/26/22 has been entered. Claims 5-8 and 10 remain pending in the application. Application’s amendments to the Drawings, Specification, and Claims have overcome each and every objection and 112(b) rejection previously set forth in the Office Action mailed 3/24/22. 

Response to Arguments
Applicant's arguments filed 9/26/22 have been fully considered but they are not persuasive.
Applicant asserts that modifying the rollers with insulation is improper because there are already cooling mechanisms for the rollers of kanefuji. 
Examiner asserts that providing additional heat prevention means to a device is still proper even if there is already heat preventions means on a device because it would still provide the same benefit.
The amendments to place the scale barrier substantially midway is addressed in the rejection below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-8 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “substantially” in claim 5 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear when something is substantially midway between two successive furnace rollers and when it is not.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5-8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over JPS63189779 to Kanefuji et al. (Kanefuji) in view of DE69313627 to Bricmont (Bricmont).
Regarding claim 5, Kanefuji teaches a plurality of cooled furnace rollers arranged at a spacing from one another in a transporting direction for the transport of a strip or of a slab (21 and 22, Figure 1), said rollers having a rotatably mounted axle (21 and 22 are rollers), scale funnels arranged below the furnace rollers (shown at 12 and/or the structure bordering 61 and 62 which also attaches to 12, Figure 1); and scale barriers provided that each scale barrier is arranged in a free space between in each case two successive of the furnace rollers in the transporting direction so as to be substantially midway between the two successive furnace rollers, (12 or 31-34, Figure 1, it can be seen that 32 and 33 which are positioned substantially midway between two successive furnace rollers), the scale barriers being arranged to extend transversely with respect to the transporting direction (12 or 31-34 extend in the direction as shown in Figure 1).
Kanefuji is silent on said rollers having a plurality of support rings and the rollers being formed with insulation composed of a highly insulating fiber material, the fiber is axially adjacent to at least one of the support rings.
Bricmont teaches said rollers having a plurality of support rings (12, Figures 2 and 3) and wherein the rollers being formed with insulation composed of a highly insulating fiber material, the fiber is axially adjacent to at least one of the support rings (shown in Figures 2 and 3, Paragraphs 0036-0037 of translation). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Kenefuji with the teachings of Bricmont to provide said rollers having a plurality of support rings and the rollers being formed with insulation composed of a highly insulating fiber material, the fiber is axially adjacent to at least one of the support rings. Doing so would provide a high strength thermally resistant insulation means, protect the roller from damage, and minimize contact between the roller and the work product leading to more optimal treatment of the work product.
Regarding claim 6, Kanefuji teaches wherein the scale barriers are bar-shaped (12 or 31-34 are bar shaped as this is interpreted broadly which corresponds with the way Applicant uses the term and are made of a heat resistant material Page 2 of translation Paragraph starting at 52).
Regarding claim 7, Kanefuji teaches wherein the scale funnels have funnel walls (wall shown underneath 12 or 12 itself, Figure 1) wherein the scale barriers are arranged on the funnel walls (shown in Figure 1 where 12 is arranged on the underlying wall or where 31-34 are arranged on 12 which can be considered the funnel wall).
Regarding claim 8, Kanefuji teaches wherein the scale barriers terminate below a transport plane of the furnace rollers so as to not contact the transported material (shown in Figure 1).
Regarding claim 10, Kanefuji teaches wherein the scale barriers are arranged above the scale funnels (shown in Figure 1 where 31-34 are above funnels surrounding 61 and 62 or at least partially above 12 and also where 12 is above funnels surrounding 61 and 62).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN S ANDERSON II whose telephone number is (571)272-2055. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on 574-272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN S ANDERSON II/Primary Examiner, Art Unit 3762